Citation Nr: 0831097	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  07-22 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Claimant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Claimant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The claimant served on active duty for training (ACDUTRA) 
from January 1965 to July 1965 in the Nebraska Army National 
Guard. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Lincoln, Nebraska Department of Veterans Affairs (VA) 
Regional Office (RO). 

The claimant testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in August 2008. A 
transcript of that hearing is of record and is associated 
with the claims folder. 


FINDING OF FACT

Bilateral hearing loss was not incurred in or aggravated by 
service. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
bilateral hearing loss are not met. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the claimant of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the claimant of the evidence VA will attempt to obtain and 
that which the claimant is responsible for submitting. Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the claimant is expected to provide. See 38 C.F.R. § 3.159 
(2007). These notice requirements apply to all five elements 
of a service connection claim: status, existence of a 
disability, a connection between service and the disability, 
degree of disability, and the effective date of the 
disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a claimant with notice of the 
information and evidence necessary to substantiate a claim. 
The purpose of these changes is to clarify when VA has no 
duty to notify a claimant of how to substantiate a claim for 
benefits, to make the regulation comply with statutory 
changes, and to streamline the development of claims. The 
amendments apply to all applications for benefits pending 
before VA on, or filed after May 30, 2008, which includes 
this claim. Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which previously stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim. 

The final rule also removes the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the claimant within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that application. 
The revised sentence reflects that the information and 
evidence that the claimant is informed that he or she is to 
provide, must be provided within one year of the date of the 
notice. Finally, under 38 C.F.R. § 3.159(b)(3), no duty to 
provide section 38 U.S.C.A. § 5103(a) notice arises upon 
receipt of a Notice of Disagreement (NOD) or when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established. VA may continue to have an obligation to provide 
adequate section 38 U.S.C.A. § 5103(a) notice despite receipt 
of an NOD if the claim was denied and compliant notice was 
not previously provided. See Mayfield v. Nicholson, 444 F.3d 
at 1333-34 (Fed. Cir. 2006).

In this case, the required VCAA notification was provided in 
a letter issued in April 2006. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
The claimant received notice consistent with Dingess in 
April 2006. However, since the preponderance of the evidence 
is against the claim of service connection for bilateral 
hearing loss, any appropriate disability rating and effective 
date to be assigned as to the claim is moot. 

The RO has taken appropriate action to comply with the duty 
to assist the claimant with the development of his claim. The 
record includes service medical evidence, and a VA 
compensation examination in connection with the claim. The 
claimant was also given the opportunity to submit any 
additional records that he may have. In September 2006, a 
formal finding of unavailability of service records was 
associated with the claims folder. This finding indicated, in 
pertinent part, that all efforts to obtain military 
information had been exhausted and further efforts were 
futile; and based upon these facts the records were not 
available. The National Personnel Records Center (NPRC) 
indicated that no records were in its possession. The 
claimant was also informed in April 2006 of any substitute 
evidence he could submit in support of his claim. None was 
received. There are no known additional records or 
information to obtain. 

However, copies of an April 1964 entrance examination and a 
December 1967 periodic examination, generated by the state 
National Guard, were obtained. As will be discussed below, 
they indicate that the claimant neither reported, or was 
diagnosed as having, bilateral hearing loss several years 
after he claims such incurrence. 

The claimant testified at a Travel Board hearing in 
August 2008. The Board therefore finds that the record as it 
stands includes sufficient competent evidence to decide the 
claim. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, the Board finds no further action is necessary 
to assist the claimant with his claim.
Service Connection 

The claimant asserted that service connection is warranted 
for bilateral hearing loss. He maintains that he has 
bilateral hearing loss as a result of exposure to light 
weapons fire, heavy weapons fire, explosions, diesel engine 
noise, and Morse code training during his ACDUTRA. Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service. 38 U.S.C.A. § 1110. 
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d). 

Certain diseases, including sensorineural hearing loss may be 
presumed incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  See Under Secretary for 
Health letter (October 4, 1995) (It is appropriate for VA to 
consider sensorineural hearing loss as an organic disease of 
the nervous system and, therefore, a presumptive disability.)

The advantages of these evidentiary presumptions, however, do 
not extend to those who claim service connection based on a 
period of ACDUTRA or INACDUTRA, such as in this case. 
McManaway v. Gober, 4 Fed. App. 821 (Fed. Cir. January 22, 
2001), citing Paulson v. Brown, 7 Vet. App. 466, 469-70 
(1995) (noting that, "if a claim relates to period of active 
duty for training, a disability must have manifested itself 
during that period; otherwise, the period does not qualify as 
active military service and claimant does not achieve veteran 
status for purposes of that claim" (emphasis in McManaway)); 
see also Biggins v. Derwinski, 1 Vet. App. 474, 479 (1991) 
(Steinberg, J., concurring). In such cases, the evidentiary 
burden is on the claimant to show that he became disabled 
from an injury or disease incurred in line of duty during 
ACDUTRA or from an injury incurred in line of duty during 
INACDUTRA.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels dB or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385. 

The claimant's contention is that during his period of active 
duty for training between January to July 1965, he was 
exposed to acoustic trauma which in turn led to hearing loss. 
While service medical records from that period are not 
available, a December 1967 periodic examination report 
indicates that the claimant denied having, or ever having had 
"ear . . . trouble," or "hearing loss." The report of 
clinical evaluation shows only one auditory threshold of 
20 decibels and no other auditory threshold in any of the 
other frequencies to be greater than 5 decibels. 

The Board finds this report highly probative. Generated 
shortly after the claimant's period of active duty for 
training, it indicates that as of that time, the claimant has 
no complaints or clinical findings indicative of the disorder 
for which he now seeks service connection. Because these 
records were generated with a view towards ascertaining the 
claimant's then-state of physical fitness, they are akin to 
statements of diagnosis and treatment and are of increased 
probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(Observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision); see also  LILLY'S: 
AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 
(many state jurisdictions, including the federal judiciary 
and Federal Rule 803(4), expand the hearsay exception for 
physical conditions to include statements of past physical 
condition on the rational that statements made to physicians 
for purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care).  


The claimant underwent a VA audiology examination in 
October 2006. Audiology examination showed auditory threshold 
in none of the frequencies in the right ear above 20 
decibels. The auditory thresholds  in the left ear were 40, 
55, and 60 decibels at frequencies of 2000, 3000, and 4000 
hertz, respectively. The speech recognition scores were 82 
percent in the right and 62 percent in the left ear. The 
testing was performed in accordance with VA regulations. 

The examiner indicated that it was not as likely as not that 
the claimant's hearing loss was due to noise exposure while 
in service. The rationale for the findings were that the 
claimant had normal hearing at service discharge. Exposure to 
either impulse sounds or continuous exposure could cause a 
temporary threshold shift. 

As to the claimant's contention of sustaining hearing loss 
after acoustic trauma, the examiner noted that the temporary 
threshold shift disappeared in 16 to 48 hours after exposure 
to loud noise. Impulse sounds could also damage the structure 
of the inner ear resulting in immediate hearing loss. 
Continuous exposure to loud noise could also damage the 
structure of the hair cells resulting in hearing loss. 

If the hearing did not recover completely from a temporary 
threshold shift, a permanent hearing loss would exist. Since 
damage is done when exposed to noise, a normal audiogram 
subsequent to the noise exposure would verify that the 
hearing had recovered without permanent loss.  

Although the claimant claims that he has hearing loss as a 
result of his ACDUTRA service, the only evidence linking his 
diagnosed hearing loss to such is the claimant's statement. 
The claimant's contention regarding the cause of his 
disability is not probative, since as a layperson he is not 
competent to provide medical opinions that otherwise require 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). 

Moreover, the October 2006 VA medical opinion regarding the 
etiology of his hearing loss is contrary to his assertions. 
The examiner opined that since the claimant did not have 
immediate permanent hearing loss as evidenced by his normal 
hearing findings in 1967 at the periodic examination, his 
"threshold shift" during ACDUTRA when exposed to a bunker 
explosion in 1965 was apparently acute and transitory and 
resolved without further disability. The periodic examination 
occurred at least two years after the claimant's ACDUTRA. 
Therefore, since there was a lack of a diagnosis of hearing 
loss during ACDUTRA service, nor did the VA medical examiner 
providing an opinion linking his hearing loss to ACDUTRA 
service, a basis upon which to grant service connection has 
not been presented.  


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


